ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Crowley Government Services, Inc.             )      ASBCA No. 61915
                                              )
Under Contract No. N62387-l 5-C-5301          )

APPEARANCE FOR THE APPELLANT:                        James E. Krause, Esq.
                                                      James E. Krause, P.A.
                                                      Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Chad L. Diederich, Esq.
                                                      Associate Counsel
                                                     Ann Calabrese, Esq.
                                                      Assistant Counsel
                                                      Military Sealift Command
                                                      Norfolk, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 7, 2019



                                                  HEIDI l.STERHOUT
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61915, Appeal of Crowley
Government Services, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals